962 F.2d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jose Luis SOLANO, Defendant-Appellant.
No. 91-50298.
United States Court of Appeals, Ninth Circuit.
Submitted May 5, 1992.*Decided May 11, 1992.

Before HUG, DAVID R. THOMPSON and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Jose Luis Solano appeals his conviction and sentence following a jury trial for conspiracy to possess cocaine with intent to distribute in violation of 21 U.S.C. § 846, possession of cocaine with intent to distribute in violation of 21 U.S.C. § 841(a)(1), conspiracy to launder money in violation of 18 U.S.C. § 371, money laundering in violation of 18 U.S.C. §§ 1956(a)(1) and 2(b), and currency structuring in violation of 31 U.S.C. §§ 5322(b) and 5324(3) and 18 U.S.C. § 2(b).   He contends that the decision to prosecute him for federal crimes rather than state crimes violated due process, and the district court therefore erred by refusing to sentence him as if he were in state court.


3
We recently held that the lack of a neutral written policy governing state authorities' referral of a case for federal prosecution does not violate due process.   See United States v. Diaz, No. 91-30165, slip op. 4099, 4107 (9th Cir.  April 15, 1992).   Accordingly, the indictment was proper.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3